Citation Nr: 0115832	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	R.E. Bates, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1984.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The veteran's major depression results in total 
occupational impairment.

2.  The veteran's arteriosclerotic heart disease, status post 
single vessel coronary artery bypass graft, is manifested by 
a clinically stable cardiac status with a workload capacity 
of 10 metabolic equivalents (METS) and mild global left 
ventricular systolic dysfunction consistent with hypertensive 
disease.

3.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 48.75 decibels in the right ear 
with speech recognition of 96 percent, and a puretone 
threshold average of 52.5 decibels in the left ear with 
speech recognition of 92 percent.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for major 
depression have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).

2.  The criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

3.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

4.  The veteran is in receipt of a schedular 100 percent 
rating; therefore, he is precluded from receipt of a total 
compensation rating based on individual unemployability.  
38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran contends that he is entitled to increased ratings 
for his service connected major depression, arteriosclerotic 
heart disease and bilateral hearing loss.  He also contends 
that he is entitled to a TDIU rating.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law requires VA to notify a claimant 
of the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  These provisions are potentially 
applicable to the claims on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the veteran and his attorney 
have been given notice of the information, medical evidence 
and/or lay evidence necessary to substantiate the claims.  
Additionally, the RO has obtained his VA clinical records and 
provided him VA audiological, cardiovascular and mental 
disorders examinations.  He has not identified the existence 
of any additional, pertinent evidence that should be 
associated with his claims folder.  As such, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid in substantiating his claims.  
Therefore, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claims at this 
time.   See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

II.  Factual Summary

The veteran's service medical records reflect treatment for 
arteriosclerotic heart disease by single vessel coronary 
bypass graft surgery in 1979.  He was also diagnosed with 
high frequency hearing loss in both ears.  His initial VA 
examination, dated in September 1985, was significant for 
complaint of rare angina with electrocardiogram (EKG or ECG) 
findings of sinus bradycardia with 1st degree 
atrioventricular (AV) block and suggestive right ventricular 
conduction delay.  An audiometric examination indicated 
diagnoses of mild to moderate high frequency hearing loss in 
the right ear and moderate to severe high frequency hearing 
loss in the left ear. 

By decision dated in September 1986, the RO granted service 
connection for ischemic heart disease and bilateral hearing 
loss as well as several other disabilities.  At that time, 
the RO assigned an initial 30 percent rating for ischemic 
heart disease and a non-compensable rating for bilateral 
hearing loss.

Briefly summarized, the evidence shows that the veteran had 
difficulty retaining employment as a typist and letter 
carrier following his discharge from service.  He complained 
of being incapable of handling the mental and physical 
stresses of these jobs.  He also reported that his heart 
disease prevented him from utilizing his commercial pilot 
license.  A graded exercise test (GXT) in December 1988 
revealed an exercise capacity of approximately 7 metabolic 
equivalents (METS) with EKG evidence of ischemia.  A January 
1989 EKG revealed an estimated left ventricular ejection 
fraction of 46%.  By means of a rating decision dated in 
October 1989, the RO increased the evaluation for 
arteriosclerotic heart disease (formerly ischemic heart 
disease) to a 60 percent rating.

In December 1993, the veteran was admitted for VA inpatient 
treatment following a suicide attempt.  He had complained of 
domestic and financial problems with onset of depression, 
crying spells and insomnia.  A cardiology work-up revealed a 
workload capacity of 8 METS on GXT.  His EKG revealed sinus 
bradycardia with 1st degree AV block.  He reported daily use 
of the treadmill for 30-45 minutes at a rate of 3 miles per 
hour.  He was placed on Prozac due to a diagnosis of 
adjustment disorder with depression.  On discharge, he was 
assigned a Global Assessment of Functioning (GAF) score of 70 
for the current year and 80 for the past year.

A February 1995 VA mental disorders examination report 
reflected a diagnosis of major depression with anxiety.  At 
that time, the examiner commented that the veteran's 
inability to find employment due to his physical condition 
was causing him anxiety and depression.  The veteran received 
inpatient treatment for unstable angina in April 1995.  On 
admission, an EKG revealed marked sinus bradycardia with 1st 
degree AV block.  An echocardiogram demonstrated concentric 
left ventricular hypertrophy with mild global left 
ventricular systolic dysfunction.  His GXT Bruce protocol 
procedure revealed an exercise period of 9+ minutes with a 
workload capacity of 10 METS.  His diagnostic impression was 
compatible with exercise induced ischemia.  A Thallium GXT 
the next month was significant for a small area of inferior 
ischemia.  At that time, it was noted that a cardiac 
catheterization was not medically indicated.  An August 1995 
VA clinical record included opinion that his depression was 
probably secondary to his heart disease.

The veteran's June 1996 VA mental disorders examination, 
which was significant for manifestations of depression, 
anxiety and slow speech, revealed a diagnosis of major 
depression.  He was assigned a GAF score of 50 for the 
current year and 60 for the past year.  By decision dated in 
November 1997, the Board granted service connection for major 
depression as secondary to service connected arteriosclerotic 
heart disease.  The RO assigned an initial 10 percent 
evaluation for major depression in a November 1998 rating 
decision.

A March 1999 VA clinical record reveals the veteran's 
complaint of episodes of atypical chest pain, lasting 15-20 
seconds in duration, which did not require the use of 
nitroglycerin.  His exercise program consisted of walking 2+ 
miles per day.  An EKG showed bradycardia with 1st degree AV 
block and non-specific intraventricular block (IV) block.  
His cardiac status was assessed as "stable" in May 1999.

The veteran filed his increased rating and TDIU claims on 
appeal by means of a letter received in October 1999.  His 
subsequent statements of record reflect his complaint of 
dyspnea, fatigue and pain in his chest, arms and legs upon 
physical exertion.  He stated that his heart condition caused 
him severe distress with daily ruminations of dying.  He had 
forgetfulness and memory loss which made it difficult for him 
to work.  He essentially had no meaningful relationships with 
his wife, children or others.  His hearing loss disability 
required the use of hearing aids bilaterally.

The veteran's VA clinical records reveal his February 2000 
complaint of being unable to hear his wife's speech.  At that 
time, he was prescribed bilateral hearing aids based upon 
assessments of mild to severe hearing loss in the left ear 
(AS), and mild to profound hearing loss in the right ear 
(AD).  A VA heart examination that same month recorded his 
history of infrequent chest pains that were usually relieved 
by one nitroglycerin tablet.  He described periods of dyspnea 
on exertion as well as periods of being able walk up to a 
mile without dyspnea.  He also described fatigue, easy tiring 
and dizziness.  His wife often had to drive him.  His 
physical examination revealed normal S1 and S2 heart rhythm 
without murmurs.  His peripheral vessels were symmetrical 
bilaterally.  There was no evidence of increased jugular 
venous distention, carotid bruits, peripheral edema, cyanosis 
or clubbing.  An EKG demonstrated normal sinus rhythm, left 
atrial enlargement, non-specific IV block and non-specific T-
wave abnormality.  His previous diagnostic findings were 
significant for 1st degree AV block, right ventricular 
conduction and mild left concentric ventricular hypertrophy 
with mild global left ventricular systolic dysfunction 
consistent with hypertensive disease.  The remainder of the 
examination, to include laboratory testing, was unremarkable.  
The pertinent diagnoses were coronary heart disease with 
status post coronary artery bypass graft (CABG) and 
arteriosclerotic heart disease with hypertension.

On VA mental disorders examination, dated in March 2000, the 
veteran voiced complaints of depression, ruminations of 
death, fatigue, lack of motivation, memory loss, anhedonia, 
social isolation, low self-esteem and worthlessness.  His 
marital relationship was not good, and he had no social 
relations with his children or others.  He generally slept 
while his wife was away at work during the day and stayed 
awake at night.  He found no enjoyment in outside interests 
and spent his time playing on the computer, watching 
television, doing chores and/or lying in bed ruminating.  He 
left the house to buy milk at the store.  He infrequently 
attended church.  He frequently forgot the names of others as 
well as his own intentions.  He felt that life was 
purposeless and not worth living.  He attributed the main 
reason for his unemployability to his physical disability, 
but also felt that his psychiatric records prevented him from 
finding employment.  

On mental status examination, the veteran presented as 
casually dressed with good grooming and hygiene.  He looked 
his stated age.  He had adequate eye contact.  He had 
adequate, but emotionally unresponsive, rapport.  His speech 
was clear, coherent, relevant and rather sparse.  His mood 
appeared depressed with a flat affect.  He denied anxiety, 
but was fidgety during interview.  His attention and 
concentration was adequate in a structured situation.  He 
showed significant short-term memory problems by being unable 
to remember even 1 out of 5 objects after 5 minutes.  His 
intelligence appeared to have been in the average range with 
recent loss.  He could not recall the current month or date, 
but was aware of the current year.  He had difficulty with 
forward and backward repeating of six digits.  He could only 
do one substraction of seven from one hundred.  He last 
recalled Kennedy being President, although he was aware that 
former President's Bush's son had been involved in a recent 
election.  He did not know the names of either the Vice 
President or the Governor.  When asked to compare the 
similarity of two objects, he showed rather concrete 
reasoning on the easier item, but was able to give an 
abstract answer on the most difficult item.  He denied 
auditory and/or visual hallucinations, delusions or paranoid 
ideations.  There was no evidence of thought disorder.  He 
admitted to frequent suicidal ideations, but denied intent.  
He denied homicidal ideations.  

The examiner indicated that the veteran met the criteria for 
major depressive disorder.  He reported depressed mood every 
day in a passive and empty, rather than sad, way.  He had no 
pleasure or interest in anything.  He showed vegetative signs 
of depression including poor appetite and sleep problems.  He 
had fatigue, loss of energy and loss of motivation on a daily 
basis.  He felt worthless and unloved without positive 
expectations for the future.  He also reported problems with 
short-term memory and concentration.  His level of 
functioning consisted of minimal household activities and 
playing on his computer.  He did not have friends or social 
contacts.  He was married, but believed his wife did not care 
for him.  He did not have a significant relationship with any 
of his children from a previous marriage.  His depression 
with fatigue and lack of motivation made it very difficult 
for him to work, although it was difficult to state the 
percentage.  His physical problems also significantly 
contributed to his inability to find a job.  The examiner 
summarized by stating:

"[the veteran's] major depressive disorder does 
contribute significantly to his inability to 
work."

The examiner assigned a GAF of score of 40 for chronic, 
recurrent major depressive disorder.  By means of a rating 
decision dated in June 2000, the RO increased the disability 
evaluation for major depression to a 50 percent rating.

The veteran's June 2000 VA audiology examination reflected 
his complaint of decreased hearing acuity since his 
separation from service.  He had difficulty hearing on the 
telephone and hearing the telephone ring.  He had been 
prescribed hearing aids.  His audiometric evaluation showed 
right ear pure tone thresholds of 15, 35, 65 and 80 as well 
as left pure tone thresholds of 25, 35, 70 and 80 at 1000, 
2000, 3000 and 4000 hertz, respectively.  He had speech 
recognition of 96 percent in the right ear and 92 percent in 
the left ear.  He was given a diagnosis of moderate to severe 
high frequency sensorineural hearing loss bilaterally.

The veteran's subsequent treatment records reflect his August 
2000 denial of chest pain with last use of nitroglycerin 
(NTG) 3-weeks previously.  He gave a contradictory report of 
doing a lot of walking and having a "zero" level of 
exercise due to knee pain.  At that time, his cardiovascular 
examination was negative for gallops, murmurs or edema and he 
was clinically assessed as stable.

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

A.  Major depressive disorder

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The veteran's current 50 percent rating for major 
depression under Diagnostic Code 9434 contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2000).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 100 
percent rating for major depression.  On the one hand, his 
psychiatric examinations show major depression manifested by 
depression, short-term memory loss, disorientation to time, 
ruminations of death, suicidal ideations, fatigue, lack of 
motivation, anhedonia, social isolation, low self-esteem and 
worthlessness.  A VA examiner in March 2000 indicated that 
the veteran's symptoms "contribute significantly to his 
inability to work."  On the other hand, there are no 
clinical findings of obsessional rituals, significantly 
impaired speech, improper impulse control, grossly impaired 
thought process, delusions, hallucinations, grossly 
inappropriate behavior or persistent danger to self or 
others.  The VA examiner in March 2000 also opined that his 
physical disabilities contributed significantly to his 
inability to find a job.

The most recent VA assessment of the veteran's psychological, 
social and occupational functioning, quantified as a GAF of 
40, is consistent with "major" industrial and/or social 
impairment.  His previous GAF score of 50 in 1996 reflected 
"serious" impairment in social and/or occupational 
functioning.  The Board finds, with application of the 
benefit of the doubt rule, that the veteran's major 
depression results in total occupational impairment.  Thus, 
he more closely approximates the criteria for a 100 percent 
rating under Diagnostic Code 9434. 

B. Arteriosclerotic heart disease

Under VA's Schedule for Rating Disabilities, the veteran's 
current 60 percent rating under Diagnostic Code 7005 
contemplates more than one episode of acute congestive 
failure in the past year, or a workload greater than 3 
metabolic equivalent (METS) but not greater than 5 METS which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating would be warranted 
for chronic congestive heart failure, or a workload of 3 METS 
or less which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  For VA purposes, one MET 
is defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  Id. at Note 2.

The evidence in this case shows that the veteran holds 
current diagnoses of coronary heart disease, status post 
coronary artery bypass graft, and arteriosclerotic heart 
disease with hypertension.  He has a history of single vessel 
coronary artery bypass grafting in 1979 with subsequent EKG 
findings of 1st degree AV block, right ventricular conduction 
delay and left ventricular ejection fraction of 46%.  
Historically, he has shown an improvement in workload 
capacity from 7 to 10 METS.  His more recent EKG findings 
have remained essentially unchanged and his echocardiogram 
findings have been interpreted as showing mild left 
concentric ventricular hypertrophy with mild global left 
ventricular systolic dysfunction consistent with hypertensive 
disease.  His cardiac status has been clinically assessed as 
"stable."  Based upon the above, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 60 percent for arteriosclerotic heart disease.  There is 
no doubt to be resolved in his favor.

C.  Bilateral Hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2000).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2000).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's June 2000 audiometric examination showed 
moderate to severe high frequency hearing loss in the right 
ear measured by a puretone threshold average of 48.75 
decibels with speech recognition of 96.  This corresponds to 
a numeric designation of "I" under Table VI.  38 C.F.R. 
§ 4.85 (2000).  His moderate to severe high frequency hearing 
loss in the left ear is measured by a puretone threshold 
average of 52.5 decibels with speech recognition of 92.  This 
also corresponds to a numeric designation of "I" under 
Table VI.  Id.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2000).  Accordingly, the Board finds that 
the evidence of record preponderates against a compensable 
rating for bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2000).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2000).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2000).  The Board has considered the veteran's descriptions 
of his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  While the evidence shows 
that the veteran requires the use of bilateral hearing aids, 
the Board notes that the schedular rating makes proper 
allowance for the improvement in hearing.  See 38 C.F.R. 
§ 4.85(a) (2000).  There is no doubt to be resolved in his 
favor.

III.  TDIU

As indicated above, the Board has granted a 100 percent 
rating for major depression.  His claims for an increased 
rating for major depression and TDIU were raised by means of 
a letter received on October 15, 1999.  The regulations for a 
claim of TDIU provide that such a rating may be assigned 
where the schedular rating is less than total.  38 C.F.R. § 
4.16(a) (2000).  In light of the fact that the Board has 
granted a 100 percent schedular evaluation for major 
depression the veteran may not be awarded a TDIU rating.  VA 
O.G.C. Prec. 6-99 (June 7, 1999).  See Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that 
the rating for the condition is less than 100%"); Green v. 
West, 11 Vet. App. 472 (1998).  Accordingly, the Board must 
deny the claim  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied due to the absence of legal merit 
or entitlement under the law).

ORDER

A 100 percent rating for major depression is granted, subject 
to regulations governing the award of monetary benefits.

A rating in excess of 60 percent for arteriosclerotic heart 
disease is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.

Entitlement to a TDIU is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

